Mr. Justice Scott delivered the opinion of the Court: This appeal must be dismissed for the reason no appeal lies in such cases. The action is in assumpsit, and the litigation concerns a less sum than $1000, and no franchise or freehold or the validity of any statute is involved. Nor is there any certificate by the judges of the Appellate Court allowing the appeal, that the case “ involves questions of law of such importance, either on account of principal or collateral interests, as that it should be passed upon by the Supreme Court.” It is certified to us that the reason for granting the appeal is “ on account of the large number of suits, and the large number of interests dependent upon the final result of this suit.” The statute has not made the “reasons” assigned, a cause for granting appeals in such cases, and the certificate made by the judges of the Appellate Court is not sufficient to confer jurisdiction on this court. The appeal will be dismissed. Appeal dismissed.